Citation Nr: 0700999	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a prostate 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a prostate disorder for failure to submit new 
and material evidence. 

Jurisdiction of the veteran's appeal was subsequently 
transferred to the Waco, Oklahoma Regional Office (RO).

The veteran testified before a Decision Review Officer at a 
hearing held at the Waco RO in September 1999.  The veteran 
also testified before the undersigned Veterans Law Judge at a 
travel board hearing at the Waco RO in November 2006.  
Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1998, 
the RO continued the previous denial of entitlement to 
service connection for a prostate disorder.

2.  The additional evidence submitted subsequent to September 
1998 rating decision is cumulative and redundant, does not 
bear directly and substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled, does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a prostate disorder.




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for a prostate disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was provided 
with the law and regulations pertaining to the VCAA in 
correspondence dated in October 2003 and he was afforded an 
opportunity to present additional evidence or identify 
evidence that may be relevant to his claim.  This letter also 
informed the veteran that his service medical records were 
destroyed in a fire, and requested that he submit alternative 
evidence to show that he had been injured in service.  In 
this regard, the Board notes that in a March 1998 response to 
VA's request for information, it was indicated that there 
were no available Surgeon General Office records, and that 
clinical records, or examination reports from Misawa Air 
Force Base or Fort Bliss, Texas, where the veteran had 
claimed medical treatment for a prostate disorder, could not 
be reconstructed.  

Additionally, the veteran presented oral testimony in support 
of his claim at a personal hearing before a Decision Review 
Officer in September 1999 and before the Board in November 
2006.  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of whether new and material evidence has 
been receive to reopen the veteran's service connection 
claim.  Because this claim is being denied, any other notice 
requirements beyond those cited, are not applicable.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

Service connection for a prostate disorder was denied by the 
RO in July 1997.  The RO continued the denial of service 
connection in a September 1998 rating action.  There was no 
appeal of this decision, and it became final.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim for a prostate disorder.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).

At the time of the RO decision in September 1998 denying 
service connection for a prostate disorder, the evidence 
considered included a separation report of medical 
examination dated in June 1956.  The examiner noted no 
clinical abnormalities in the veteran's genitourinary system.  
The examiner noted that the veteran underwent an operation 
for ruptured appendix in February 1952, prior to service.  It 
was also noted that the veteran underwent an upper 
gastrointestinal series in July 1956 that was normal.  
Evidentiary development documents indicate that his service 
medical records were lost in the 1973 fire at the National 
Personnel Records Center.  

The evidence included private medical evidence of treatment 
for diabetes mellitus, erectile dysfunction, hematospermia, 
and a history of prostate enlargement.  

The evidence also included the report of a September 1998 VA 
medical examination, which shows that the veteran complained 
of urinary difficulty that occurred in military service.  He 
reported receiving medical treatment from a private urologist 
for this condition within the first year following his 
discharge from military service.  He indicated that since 
that time, he had been prescribed Proscar as treatment for 
his urinary problems.  His symptoms included occasional 
burning and urgency.  Objective examination normal sphincter 
tone with no bowel abnormality.  Occult blood study was 
negative.  The prostate was noted to have grade I enlargement 
with no nodules palpated.  The veteran was diagnosed with 
enlarged prostates, symptomatic, progressive.  A prostate-
specific antigen (PSA) study was conducted for examination 
purposes, but was not interpreted by the VA examiner.  The 
recorded PSA level was 4.5.  There were no objective opinions 
linking these findings to his period of military service.  
On this basis, the RO denied the veteran's claim for lack of 
evidence that established a nexus between a current prostate 
disorder and service.  Notice of the denial and the 
claimant's appellate rights were sent to the veteran, 
however, he did not file a timely appeal of this September 
1998 decision and it became final.

Subsequent to the September 1998 rating action, the veteran 
testified at a hearing before a Decision Review Officer in 
September 1999.  He stated that he was hospitalized at Misawa 
Air Force Base during service for treatment of a ruptured 
prostate.  He stated that he received sitz baths and physical 
therapy.  He was returned to light duty following discharge 
from the hospital, but indicated that he continued to have 
prostate problems since service.  He reported that he first 
sought post-service medical treatment for this condition in 
1956, which was less than one-year following his military 
discharge.  He indicated continued to be treated for urologic 
symptoms to the present day.  

In addition, the veteran submitted a statement from his 
private treating physician dated in September 1999.  The 
doctor indicated that he had treated the veteran for prostate 
problems and kidney stones in the 1960's, 1970's, and 1980's.  
The doctor offered no opinion as to the etiology of the 
veteran's claimed prostate disorder.  The Board notes that in 
September 1999, the veteran testified that there are no 
clinical records of this treatment available for review.  

In November 2006, the veteran testified before the Board at a 
personal hearing.  He offered virtually identical statements 
regarding the nature of his prostate rupture in service and 
continuity of prostate problems after his military discharge.  
He indicated that in approximately 2005 he was evaluated and 
that his current treatment regimen included diet restriction, 
but not medication.  

In this case, the medical evidence submitted since the 
September 1998 rating action is essentially cumulative and 
redundant of information previously considered and show only 
that the veteran has some urologic symptoms that include a 
history of prostate enlargement, hepatospermia, and urinary 
difficulty.  However, the additional objective medical 
evidence does not relate any current prostate problem to 
military service.  Other evidence includes the veteran's 
written statements and oral hearing testimony in which he 
stated that during active duty, he ruptured his prostate from 
straining to move heavy cargo.

The veteran's oral and written statements are essentially 
cumulative of prior statements previously considered by VA in 
conjunction with his original claim for VA compensation for a 
prostate disorder.  The veteran's current contentions that 
his urological complaints were due to injury in service are 
essentially identical to prior contentions alleging the same 
that have already be considered on their merits by VA in its 
final rating decision of September 1998.  The testimony 
presented by the veteran during his September 1999 DRO 
hearing and November 2006 Travel Board hearing was 
essentially a repetition of statements provided by the 
veteran at earlier dates.

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking a chronic disability of the prostate 
to the veteran's period of service.  The medical reports and 
testimonial evidence do not offer any new probative 
information and are merely cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claim of service 
connection for a prostate disorder has not been presented.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a prostate disorder, the 
appeal is denied.


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


